19-22285-rdd        Doc 59       Filed 10/31/19       Entered 10/31/19 10:11:18     Main Document
                                                     Pg 1 of 4


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------x
In re                                                              Chapter 11

        73 Empire Development LLC,                                 Case No. 19-22285

                                    Debtor.
----------------------------------------------------------x

               MONTHLY OPERATING STATEMENT FOR THE PERIOD OF
                         August 1, 2019 to August 31, 2019


DEBTOR’S ADDRESS:
c/o David Goldwasser
7280 West Palmetto Park Rd
Suite 203-N
Boca Raton, FL 33433
                                                                   MONTHLY DISBURSEMENTS:
                                                                                 $-0-
DEBTOR’S ATTORNEY:
     Backenroth, Frankel, & Krinsky, LLP                          MONTHLY OPERATING PROFIT
     800 Third Ave, 11th Floor                                    (LOSS):
     New York, NY 10022                                                          $-0-

REPORT PREPARER:
     Mark Frankel, with information provided by the Debtor.

     THIS OPERATING STATEMENT MUST BE SIGNED BY A REPRESENTATIVE OF
THE DEBTOR.

        The undersigned, having reviewed the attached report and being familiar with Debtor’s
financial affairs, verifies under the penalty of perjury, that the information contained therein is
complete, accurate and truthful to the best of my knowledge.

DATE: 10/30/19                                     s/David Goldwasser, authorized signatory of GC Realty
                                                   Advisors, Managing Member
                                                     SIGNATURE AND TITLE

Indicate if this is an amended statement by checking here

                                                              AMENDED STATEMENT__
19-22285-rdd     Doc 59   Filed 10/31/19     Entered 10/31/19 10:11:18     Main Document
                                            Pg 2 of 4


                                   Receipts and Disbursements




RECEIPTS                                                        $-0-

DISBURSEMENTS                                                   $ -0-



                                         Balance Sheet

ASSETS

Real Property                                                   $6,000,000

Personal Property                                               $100,000



LIABILITIES

Secured Claims                                                  $-0-

General Unsecured (Unliquidated)                                $2,808,285
19-22285-rdd   Doc 59   Filed 10/31/19    Entered 10/31/19 10:11:18   Main Document
                                         Pg 3 of 4
19-22285-rdd   Doc 59   Filed 10/31/19    Entered 10/31/19 10:11:18   Main Document
                                         Pg 4 of 4
